DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 01/15/2020 has been acknowledged and entered. Claims 1-25 have been cancelled and new claims 26-45 have been added. Non-final office action on the merits is as follows: 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 39 and 44 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 39, the limitation "the liner material" in line 1 is unclear. In particular, there is insufficient antecedent basis for this limitation in the claim or the claim from which it depends.
Regarding Claim 44, the limitation "the liner material" in line 1 is unclear. In particular, there is insufficient antecedent basis for this limitation in the claim or the claim from which it depends.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner et al. (WO 2016105404 A1, from hereinafter “Gardner”, see U.S. Patent Pub. No. 2017/0323963 for reference below). 
Regarding Claim 26, Gardner in Fig. 3 teaches an integrated circuit (IC) with at least one transistor, the IC comprising: a semiconductor fin comprising a subfin layer (302) of a subfin material, the subfin material being a first group III-V compound; and a channel layer (303) of a channel material directly on the subfin layer and extending upwardly therefrom, the channel material being a second group III-V compound different from the first group III-V compound; and a gate structure (395/396) in direct contact with ¶ 0012-0027). 
Regarding Claim 28, Gardner teaches wherein the subfin layer has a subfin width (393) that is at least 2 nm greater than a channel width (391) of the channel layer as measured where the channel layer meets the subfin layer (¶ 0021 and 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner above, and further in view of Rachmady et al. (WO 2016/105377 A1, from hereinafter “Rachmady”, U.S. Patent Pub. No. 2017/0323955 used for reference below).  
Regarding Claim 27, Gardner teaches an insulator layer (330) in direct contact with the subfin layer (Fig. 3) but fails to specifically teach a liner layer of liner material in direction contact with opposing sidewalls of the subfin layer, the liner material being distinct from the first and second group III-V materials, wherein the liner layer is between the insulator layer and the subfin layer. 
Rachmady in Fig. 1-2 teaches a similar device comprising: a semiconductor fin (113) including a subfin (132) and a channel (134); a liner layer (106) of liner material in direction contact with opposing sidewalls of the subfin, the liner material being distinct from the material of the fin; and an insulator layer (108) distinct from and in direct contact with the liner layer, wherein the liner layer is between the insulator and the subfin (¶’s 0011-0041, specifically ¶ 0013 describing material of the liner). 
In view of the teachings of Rachmady, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Gardner to include a liner layer of liner material in direction contact with opposing sidewalls of the subfin layer, the liner material being distinct from the first and second group III-V materials, wherein the liner layer is between the insulator layer and the subfin layer because the liner layer is useful in the method of forming the device such that it will help protect the insulator layer during etching and deposition and furthermore due to the specified materials being different from a sacrificial fin and the final fin it has excellent etch selectivity for when etching is carried out. 

Claims 32-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner above, and further in view of Mohapatra et al. (WO 2016/209210 A1, from hereinafter “Mohapatra”, U.S. Patent Pub. No. 2018/0158944 used for reference below).
Regarding Claim 22, Gardner teaches the channel material comprises an indium rich layer (¶ 0015-0016) but fails to teach wherein the channel material specifically comprises indium and phosphorous.
Mohapatra in Fig. 2-3 teaches a similar device comprising a fin including a channel layer (216) comprising indium and phosphorous (¶ 0036). 
In view of the teachings of Mohapatra, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Gardner to include wherein the channel material specifically comprises indium and phosphorous because this is a well-known III-V material in the art for its suitability for use in active layers of high mobility transistors. 
Regarding Claim 33, Gardner fails to specifically teach wherein the subfin layer comprises gallium and arsenic.
Mohapatra in Fig. 2-3 teaches a similar device comprising a fin including a subfin layer comprising gallium and arsenic (¶ 0030). 
In view of the teachings of Mohapatra, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Gardner to include wherein the subfin layer comprises gallium and arsenic because this is a well-known III-V material in the art for its suitability for use in subfin layers as it is excellent for creating few dislocations and decreasing lattice mismatch between a substrate material and a channel layer. 
Regarding Claim 35, Gardner fails to specifically teach wherein the channel layer has a carrier mobility of at least 400 cm2/vs. However, as in the combination of Gardner and Mohapatra above that teaches a device having an indium rich channel layer and more specifically an InP channel layer with few dislocations and decreased lattice mismatch it would be obvious to one of ordinary skill in the art that the carrier mobility be within the range as claimed as the materials and characteristics are all the same. Furthermore, Mohapatra teaches that the high indium content channel layers specifically comprising InP leads to create high mobility devices and simply finding the range as claimed is not likely the product of innovation but rather a result of the materials specifically having low defects. Lastly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 26-37, 32-33, 35-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra in view of Rachmady.  
Regarding Claim 26, Mohapatra in Fig. 2-3 teaches an integrated circuit (IC) with at least one transistor, the IC comprising: a semiconductor fin comprising a subfin layer (214) of a subfin material, the subfin material being a first group III-V compound; and a channel layer (216) of a channel material directly on the subfin layer and extending upwardly therefrom, the channel material being a second group III-V compound different from the first group III-V compound; and a gate structure (Fig. 2E showing gate structure; ¶’s 0023-0039). 
Mohapatra fails to specifically teach wherein the gate structures is in direct contact with the channel layer of the semiconductor fin, wherein the gate structure is further in direct contact with a liner layer of liner material in direct contact with opposing 
Rachmady in Fig. 1-2 teaches a similar device comprising: a semiconductor fin (113) comprising a subfin layer (132/232) and a channel layer (134/234); and a gate structure (236/238) in direct contact with the channel layer of the semiconductor fin, wherein the gate structure is further in direct contact with a liner layer (206) of liner material in direct contact with opposing sidewalls of the subfin layer, the liner material being distinct from the materials of the semiconductor fin (¶’s 0011-0041, specifically ¶ 0013 describing material of the liner). 
In view of the teachings of Rachmady, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mohapatra to include wherein the gate structures is in direct contact with the channel layer because gate being formed around as much of the channel layer as possible will help increase the carrier mobility. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mohapatra to include a liner layer of liner material in direct contact with opposing sidewalls of the subfin layer and the gate electrode, the liner material being distinct from the first and second group III-V compounds because the liner layer is useful in the method of forming the device such that it will help protect the insulator layer during etching and deposition and furthermore due to the specified materials being different from a sacrificial fin and the final fin it has excellent etch selectivity for when etching is carried out. 
Regarding Claim 27, as in the combination above, Mohapatra teaches an insulator layer (220) in direct contact with the subfin layer and Rachmady teaches an insulator layer (108) distinct from and in direct contact with the liner layer (106), wherein the liner layer is between the insulator layer and the subfin layer (132) wherein the liner layer of liner material in direct contact with opposing sidewalls of the subfin (Fig. 1). 
Regarding Claim 32, Mohapatra teaches wherein the channel material comprises indium and phosphorous (¶ 0036).
Regarding Claim 33, Mohapatra teaches wherein the subfin layer comprises gallium and arsenic (¶ 0030). 
Regarding Claim 35, although, Mohapatra fails to specifically teach wherein the channel layer has a carrier mobility of at least 400 cm2/vs, Mohapatra does teach a channel layer comprising similar indium-rich materials with few defects such as dislocations and a low amount of lattice mismatching which creates a very high mobility transistor (¶ 0001, 0011-0014, 0021 and 0035). In view of the teachings of Mohapatra and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein the channel layer has a carrier mobility of at least 400 cm2/vs because the high indium content channel layers specifically comprising InP as taught leads to the creation of high mobility devices and simply finding the range as claimed is not likely the product of innovation but rather a result of the materials specifically having low defects. Lastly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 36, Mohapatra in Fig.’s 2-3 teaches a transistor comprising: a semiconductor fin comprising a subfin layer (214) of a first group III-V material on the substrate; and a channel layer (216) of a second group III-V material on the subfin layer; a layer of insulating material (220) adjacent the subfin layer; a gate structure, a source region adjacent the gate structure and a drain region adjacent the gate structure (Fig. 2e showing gate, source and drain structures; ¶’s 0023-0039).
Mohapatra is silent with regards to the specifics of the gate structure. 
Rachmady in Fig. 1-2 teaches a similar device comprising: a semiconductor fin (113) comprising a subfin layer (132/232) and a channel layer (134/234); and a gate structure (236/238) above and on opposing sidewalls of the channel layer (¶’s 0011-0041).
In view of the teachings of Rachmady, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mohapatra to include the specifics of the gate structure because gate being formed around as much of the channel layer as possible will help increase the carrier mobility. 
although, Mohapatra fails to specifically teach wherein the channel layer has a carrier mobility of at least 400 cm2/vs, Mohapatra does teach a channel layer comprising similar indium-rich materials with few defects such as dislocations and a low amount of lattice mismatching which creates a very high mobility transistor (¶ 0001, 0011-0014, 0021 and 0035). In view of the teachings of Mohapatra and with ordinary skill in the art at the time of the effective filing date of the invention it would have been In re Aller, 105 USPQ 233.
Regarding Claim 37, Mohapatra teaches wherein the channel layer has virtually no defects emanating from sidewalls of the fin layer (¶ 0011-0014, 0019-0021, and 0034-0035).
Regarding Claim 38, Mohapatra fails to specifically teach a liner of liner material on sidewalls of the subfin layer and the layer of insulating material, wherein the liner is between the layer of insulating material and the subfin layer.
Rachmady in Fig. 1-2 teaches a similar device comprising: a semiconductor fin (113) comprising a subfin layer (132/232) and a channel layer (134/234); and a liner material in direct contact with opposing sidewalls of the subfin layer, the liner material between the layer of insulating material and the subfin layer (¶’s 0011-0041). 
In view of the teachings of Rachmady, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mohapatra to include a liner of liner material on sidewalls of the subfin layer and the layer of insulating material, wherein the liner is between the layer of insulating material and the subfin layer because the liner layer is useful in the method of forming the device such that it will help protect the insulator layer during etching and 
Regarding Claim 40, Mohapatra teaches wherein the channel layer comprises indium and phosphorous (¶ 0036). 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a residual layer of non-Si02 dielectric on opposing sidewalls of the channel layer, the residual layer of non-Si02 dielectric having a thickness less than 2 nm.

Claim 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, while the prior art of record teaches a barrier layer that has a lattice mismatch that is no greater than 4% with respect to the channel material formed between the subfin and the channel layer, the prior art of record fails to specifically teach wherein a liner material being in direct contact with opposing sidewalls of the subfin layer and having a lattice mismatch that is no greater than 4% with respect to the channel material.

Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the liner layer, and wherein the liner material comprises indium, gallium, and arsenic.

Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, while the prior art of record teaches a barrier layer that has a lattice mismatch that is no greater than 4% with respect to the channel material formed between the subfin and the channel layer, the prior art of record fails to specifically teach wherein a liner layer on the sidewalls of the subfin comprising a liner material that has a lattice mismatch that is no greater than 4% with respect to the second group III-V material on the subfin layer. Lastly, please note the 112 rejection above with regards to this claim. 

Claims 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a residual layer of non-Si02 dielectric on opposing sidewalls of the channel layer, the residual layer of non-Si02 dielectric having a thickness less than 2 nm.

Claims 43-45 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 43 including “forming a cladding layer over the first material and the semiconductor base; forming a second insulating layer on the cladding layer; polishing to remove the cladding layer and second insulating layer from a top surface of the first material; recessing the first material in the trench, thereby defining a lined trench with lined trench sidewalls extending up from a subfin of the first material; forming a fin of a second material in the lined trench and in direct contact with the subfin; and recessing the cladding layer and the insulating layer to expose the fin of the second material”. In particular, the prior art of record falls short with regards to teaching all the specific steps as claimed and more specifically fails to teach a cladding layer and the specific steps involving the cladding layer as set forth. Lastly, please note the 112 rejection above with regards to this claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 26, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894